UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                                No. 21-1036


DARYL A. GREEN,

               Debtor - Appellant,

         v.

PRINCE GEORGE’S COUNTY OFFICE                 OF CHILD SUPPORT
ENFORCEMENT;  PRINCE GEORGE’S                 COUNTY  MUNICIPAL
CORPORATION,

               Creditors - Appellees,

         and

TIMOTHY P. BRANIGAN,

               Trustee.



                                No. 21-1047


DARYL ANTHONY GREEN,

               Debtor - Appellant,

         v.

PRINCE GEORGE’S COUNTY OFFICE OF CHILD SUPPORT,

               Creditor - Appellee,

         and
TIMOTHY P. BRANIGAN,

                    Trustee.



                                      No. 21-1048


DARYL ANTHONY GREEN,

                    Debtor - Appellant,

             v.

PRINCE GEORGE’S COUNTY OFFICE OF CHILD SUPPORT,

                    Creditor - Appellee,

             and

TIMOTHY P. BRANIGAN,

                    Trustee.



Appeals from the United States District Court for the District of Maryland, at Greenbelt.
Theodore D. Chuang, District Judge. (8:20-cv-01201-TDC; 8:19-cv-03449-TDC; 8:20-
cv-01765-TDC)


Submitted: July 20, 2021                                         Decided: July 22, 2021


Before WILKINSON, AGEE, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.




                                           2
Daryl A. Green, Appellant Pro Se. Karen Hess Rohrbaugh, Assistant Attorney General,
OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            3
PER CURIAM:

       In these consolidated appeals, Daryl A. Green appeals from the district court’s order

dismissing for lack of jurisdiction his separate appeals from the bankruptcy court’s orders:

(1) denying without prejudice his motion to compel discovery (No. 21-1036); (2) denying

his motion to dismiss the Creditor’s proof of claim (No. 21-1047); and (3) denying his

motion to dismiss the Creditor’s motion to dismiss his bankruptcy case (No. 21-1048). We

have reviewed the records and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court. Green v. Prince George’s Cnty. Ofc. of Child Support

Enf’t, Nos. 8:20-cv-01201-TDC, 8:19-cv-3449-TDC, 8:20-cv-01765-TDC (D. Md. Dec.

23, 2020). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               AFFIRMED




                                             4